DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-6. Claim 1 was amended in the response filed 12/21/2021.

Allowable Subject Matter
Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a method for setting a cutting time of a gasket, the method comprising: moving, by a main supply roller a reaction sheet; photographing, by a fixed vision device disposed between the main supply roller and a pressure roller for pressing a gasket; moving the gasket to a cutter from a gasket supply roller, wherein the pressure roller presses the gasket to the reaction sheet; setting, by a controller, a front end reference line and a rear end reference line; calculating, by the controller, a trigger reference line between the front end and rear end reference lines; and calculating, by the controller, an operation time of the cutter; is allowable over the prior art.



Pierpont et al. (US 2008/0145712) discloses a method and apparatus for making fuel cell components via a roll to roll process (abstract). In an embodiment, a membrane web 717 is delivered from a membrane unwind wheel 707 and is transported to bonding rollers 760 for bonding with gaskets ([0084], Fig 7). First and second gasket webs 715,716 are cut at cutting stations 725,726 ([0081]). Sensors 781,791 are used to detect the leading edge of the aperture cut of the gasket determined from bias and registration marks sensed by the sensor ([0085], Fig 7). Further, a sensor 797, such as a through beam fiber optic sensor, may be used to detect the leading edge of the catalyst areas of the membrane web ([0085]). Output from the sensor 797 is used by a control system along with information from sensors 781,791 to align the catalyst areas 718 to the gasket webs 735 and 736 ([0085]). The sensors 781,791,797 may be used to control the speed and longitudinal position of one or more of the first gasket web 735, the second gasket web 736, and the membrane 717, as well as timing the webs and starting the cuttings at the cutting stations, when a cut is needed and stopping or slowing between cuts ([0086]). Matching the speed of the cutting stations 725, 726 and bonding rollers 760 during the aperture cutting keeps aperture size constant in gasket webs 735, 736 ([0086]). Thus, Pierpont reasonably teaches using optic sensors (visions) to align the webs, control the timings of cuttings, and adjusting the speeds the webs. However, Pierpont does not reasonably suggest 
Mekala et al. (US 2004/0241525) discloses a membrane web 210 supplied by a roller (main supply roller) ([0099], Fig 10). The membrane web 210 is carried by rollers 238a, 240a,238b,240b (main return roller) to nip roller 238c (gasket pressing roller) where a roll of gasket material 216a (gasket supply roller) is die-cut by a first rotary die 236a and anvil roller 240c (gasket cutters) ([0105], Fig 10). Optical sensors (vision) are used to align the bonding material web patterns on both the top and bottom surfaces of the membrane web 210 ([0102]). The sensors can detect the window of the bonding material pattern relative to the active regions on both sides of the membrane web 210 ([0102]). However, while Mekala uses the optical sensors for aligning the material and cut materials together and thus suggests using optical sensors to synchronize the cutting of the gasket web such that the cut gasket web can be properly aligned with membrane web, Mekala does not disclose or suggest the specific use of a controller configured to set a front end reference line and a rear end reference line between a front-most end and a rear-most end in a form of the electrode layer in the boundary area photographed by the vision, calculate a trigger reference line between the front end reference line and the rear end reference line, except for a front portion of the front end reference line and a rear portion of the rear end reference line, and calculate a cutting time for cutting the gasket, which is to be attached to the boundary area between the electrolyte 
Smith et al. (US 2003/0221311) discloses a method of assembling the components of a membrane electrode sealed assembly (abstract). Smith discloses a membrane roll 328 with catalyst layers 332 and 334 disposed on both sides ([0028]). The membrane roll 328 is then cut to form a first cell section 336 and GDL layers are cut to fit the cut membrane roll ([0028]). Gasket rolls 300,348 are cut and are fitted to the cut membrane roll having the GDL layers ([0027],[0031]). While Smith reasonably suggests aligning the cutting and cut pieces to fit the cut membrane roller, Smith does not disclose or suggest the specific use as the claimed controller including the use of a vision.
Friberg (US 4,384,500) discloses a registration control circuit for a printed label cutoff machine controlling both the location of the cut by performing a phase adjustment and the length of the individual labels by performing a base speed adjustment (abstract). A continuous sheet 14 (analogous: main supply roller) is passed through a pair of feed rollers 16 (analogous: main return roller) and then through a pair of cutting wheels 18 (analogous: gasket cutter) where individual labels 14a are severed by a cutting plate 18a mounted on the periphery of one of the cutting wheels (C4/L19-25, Fig 1). The particular point at which the labels are to be severed is defined by a registration mark or an eyemark 20 printed along the bottom edge of the sheet, which are detected by an optical scanner 22 (analogous: vision) which generates a signal on a line 24 to the control circuit 12 (analogous: controller) upon detecting an eyemark (C4/L26-31).  An encoder 25 is mechanically coupled to one of the cutting wheels 18 and (C4/L35-38). By controlling the rate of rotation of the feed rolls 16, the control circuit 12 can control both the location of the cut and the length of the individual labels 14a (C4/L42-44). Thus, while Friberg reasonably suggests to an artisan of ordinary skill to use an optical scanner or vision to control the cutting of a sheet, Friberg does not reasonably suggest setting a front end reference line and a rear end reference line, calculating a trigger reference line between the front end and rear end reference lines, and calculating a cutting time based on the trigger reference line.
Wagner et al. (US 2001/0007217) discloses a method for shortening the processing time for cutting away pieces or sections from a continuously moving endless material (abstract). An endless material is a glass strip 2 ([0033]). A camera controller 12 analyzes the image data from the camera device 7 when the glass strip passes through ([0043]). The camera controller determines the relationship of the cutting track 13 at the front cut edge of the endless material to a reference mark 14 given by the tolerance range 14 ([0043]). The camera controller 12 sends control signals for changing the speed of the elongated carriage in the drive controller 10 depending on the relative position of the cutting track 13 on the glass strip 2 and the reference mark 14 ([0043]). The drive controller 10 moves the elongated carriage faster or slower in the motion direction of the glass strip according to the measured deviation of the cutting track 13 from the reference mark 14 ([0043]). As seen in Figure 6, a cutting track 13 is cut within the tolerance limits. Thus, Wagner reasonably suggests cutting between two predefined limits, but does not reasonably suggest cutting between a first end reference line and a rear end reference line between a front-most end and a rear-most end in a boundary area of the material being 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/               Examiner, Art Unit 1725                                

/JONATHAN CREPEAU/               Primary Examiner, Art Unit 1725